Citation Nr: 1819674	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  10-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to service-connected left knee disability.

2.  Entitlement to service connection for sinusitis, to include as secondary to service-connected allergic rhinitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (the Board) from October 2009 and November 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2014, the case was remanded in order to afford the Veteran her requested Board hearing.  Thereafter, in January 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record after the issuance of the June 2010 statement of the case with regard to sinusitis and the February 2013 statement of the case with regard to the cervical spine disorder.  38 C.F.R. 
§ 20.1304(c) (2017).  Therefore, the Board may properly consider all of the evidence of record.  Also at such time, the undersigned held the record open for 30 days for the receipt of additional evidence; however, none has been received to date.

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

With regard to the Veteran's claim for service connection for a cervical spine disorder, she contends that her service-connected left knee gives out, which has caused her to fall and injure her neck.  In this regard, during the January 2018 Board hearing, she testified that she fell multiple times in 2009 and 2010, to specifically include in February 2010, when her left knee gave out and, as a result, caused injury to cervical spine, thereby causing or aggravating such disorder.  Specifically, she stated that her neck disorder became more of a problem and became progressively more painful since the February 2010 fall. 

The Veteran was afforded a VA examination in regard to her claim in September 2010.  At such time, she reported that her knee gave out and she fell onto a hard floor, injuring multiple parts of her body, to include her neck.  The examiner concluded that she could not give an opinion on the issue without resorting to mere speculation.  As rationale, she explained that the Veteran had multiple somatic complaints with little objective evidence.  

The Veteran was afforded another examination in February 2012.  At such time, the examiner confirmed the Veteran's October 2010 diagnosis of mild degenerative cervical spine disease.  Additionally, the Veteran reported that her left knee gave out in August 2009 and she fell on her left side, injuring her neck.  She also reported that she fell and injured her neck again in February 2010 due to her left knee giving out.  The examiner opined that the Veteran's neck condition was less likely as not proximately due to or the result of the Veteran's service-connected condition.  As rationale, she explained that the X-rays showed a diagnosis of mild degenerative cervical spine disease, which was age-related and not related to trauma.  However, the examiner did not offer an opinion as to whether the Veteran's cervical spine disorder was aggravated by her left knee disability.  As such, the Board finds that an addendum opinion addressing the aggravation prong of secondary service connection is necessary to decide this claim.  

With regard to the Veteran's claim for service connection for sinusitis, the Board finds that a remand is necessary in order to afford her a new VA examination so as to determine the current nature and etiology of such claimed disorder.  In this regard, she was afforded a VA examination in August 2009.  At such time, the Veteran reported that she had common symptoms for allergies while in service that had progressively worsened since such time.  The examiner noted the Veteran's current symptoms of nasal congestion, excess nasal mucous, itchy nose, watery eyes, sneezing, headaches, sinus pain, and sinus tenderness.  She also observed that the Veteran had a history of sinusitis and a history of incapacitation episodes.  However, the examiner diagnosed allergic rhinitis (which has already been service-connected), rather than sinusitis.  Moreover, a February 2010 sinus CT showed an unremarkable examination of the paranasal sinuses, with no significant interval change.  

However, during the January 2018 Board hearing, the Veteran indicated that, since the August 2009 VA examination, she experiences sinus affections at least twice a year because of the allergies and allergens that she encounters, and is treated for her allergies every three to six months.  She also stated that allergies can become chronic to the point where there is a natural progression to sinusitis.  In this regard, the Veteran cited medical treatises for such proposition; however, she has not submitted them.  Moreover, a February 2014 VA treatment record indicates that the Veteran reported a worsening of her symptoms in the last 3 weeks, which she attributed to a head cold and was given an assessment of sinusitis, allergic rhinitis, and dyspnea.  Therefore, the Veteran contends that her sinusitis is directly related to service, or in the alternative, was caused or aggravated by the service-connected allergic rhinitis.

Therefore, as the evidence received subsequent to the August 2009 VA examination suggests that the Veteran may have a diagnosis of sinusitis, and she has raised a new theory of entitlement, the Board finds that a remand is necessary in order to afford her a new VA examination so as to determine the nature and etiology of her claimed sinusitis. 

Finally, as Veteran has not been provided proper notice as to the information necessary to substantiate her claim for service connection for sinusitis as secondary to her service-connected allergic rhinitis, such should be accomplished on remand.  


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for sinusitis as secondary to service-connected allergic rhinitis.

2.  The Veteran should be afforded a VA examination in order to determine the current nature and etiology of her claimed sinusitis.  A copy of this remand and the claims file should be forwarded for review by the examiner.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner should determine if the Veteran had sinusitis at any point close in proximity to her June 2009 claim, even if such subsequently resolved.  If it is determined that the Veteran had such disorder during the appeal period, please address the following inquires:

(A)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sinusitis had its onset during, or is otherwise related to, her military service?

(B)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sinusitis is caused OR aggravated by her service-connected allergic rhinitis?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In offering such opinion, the examiner should consider the Veteran's report that medical treatises reflect that allergies can become chronic to the point where there is a natural progression to sinusitis.

A rationale for any opinion offered should be provided.

3.  Return the record to the VA examiner who conducted the Veteran's February 2012 cervical spine examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After review of the record, the examiner should offer an opinion as to whether it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's cervical spine disorder is aggravated by falls caused by her left knee disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In addressing such inquiry, the examiner should specifically comment upon the Veteran's report that her cervical spine became more of a problem and became progressively more painful since the February 2010 fall.

A rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

